EXHIBIT
66()”’

JUNE 3, 2019 EMATL FROM EA
ENTERTAINMENT, INC/EA SPORTS
TO GINA FORD REGARDING CAA’S

TAKEOVER OF ENDORSEMENT
DEAL FOR PLAINTIFF

Case 1:19-cv-00593-LCB-JLW Document 54-16 Filed 02/17/21 Page 1 of 2

 

 
 

 

 

 
      

From: “Galea, Marci" rr
Date: 6/3/19 5:25 PM (GMT-05:00)

To: Gina Ford @ a

Co: "Galea, Marci" ab ea.com>, Gin PN @22.com>
Subject; RE: EA SPORTS x Zion Williamson, Resoinding 5/13/19 Proposal
Hello Gina,

[hope this finds you well,

‘The representative we work with regularly at CAA called to let us know that they have the exclusive mark
it
Zion. Dus to this, we are kindly rescinding the offer we made through you on May 13, 2019, and will forwarder othe

the CAA representative.
We will let CAA know that the offer was originally sent to you, and that we have formally rescinded this,
i want to thank you for all your efforts and the discussions that you have had with Zion on our behalf.

We are hopeful that we will be working with him this year.

Should you have any questions, please let me know.

Best, |

on
Marci

 

Marci Galea | BA Entertainment, Inc.
Director, Business Development | Global Talent and Labor Relationy

209 Redwood Shores Parkway | Redwood City, CA 94065
Phone: Mobile: ee

email ae.com
a anmagttagnaichee ek \

 
 
  

Case 1:19-cv-00593-LCB-JLW Document 54-16 Filed 02/17/21 Page 2 of 2

 

 
